SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1101
KAH 12-01071
PRESENT: FAHEY, J.P., PERADOTTO, LINDLEY, SCONIERS, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK EX REL.
KESTER SANDY, PETITIONER-APPELLANT,

                     V                                              ORDER

HAROLD D. GRAHAM, SUPERINTENDENT, AUBURN
CORRECTIONAL FACILITY, RESPONDENT-RESPONDENT.


WILLIAMS, HEINL, MOODY & BUSCHMAN, P.C., AUBURN (MARIO J. GUTIERREZ OF
COUNSEL), FOR PETITIONER-APPELLANT.

KESTER SANDY, PETITIONER-APPELLANT PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (FRANK K. WALSH OF
COUNSEL), FOR RESPONDENT-RESPONDENT.


     Appeal from a judgment (denominated memorandum, decision and
order) of the Supreme Court, Cayuga County (Mark H. Fandrich, A.J.),
entered April 20, 2012 in a proceeding pursuant to CPLR article 70.
The judgment denied and dismissed the petition.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:   November 8, 2013                     Frances E. Cafarell
                                                Clerk of the Court